Citation Nr: 0903657	
Decision Date: 02/03/09    Archive Date: 02/12/09	

DOCKET NO.  06-05 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington 


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1991 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
VARO in Seattle, Washington, that denied entitlement to the 
benefit sought.  


FINDING OF FACT

The veteran is shown as likely as not to have an acquired 
psychiatric disability related to her military service.


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired 
psychiatric disability are reasonably met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of the claim, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126) need not be discussed.  The Board notes that there has 
been essential compliance with the mandates of the VCAA 
through the course of the appeal.  




Pertinent Legal Criteria

In general, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303 (d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be (1) medical evidence of a current disability; 
(2) medical evidence or, in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between a 
claimed in service disease or injury and a present disease or 
injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d, 1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 
381 F.3d, 1163 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions in claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative existence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alimany v. Brown, 9 Vet. App. 518 
(1996).

Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases 

supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the veteran or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000).  (The Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence, and 
what this evidence shows, or fails to show, on the claim.  
The veteran should not assume that the Board had selected 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The pertinent service treatment service records include the 
report of the veteran's visit on one occasion to an 
outpatient clinic in February 1997, with reference to 
multiple stressors and post partum blues.  She noted feeling 
helpless and hopeless secondary to a change in duty 
assignment of her husband.  The assessment was post partum 
depression.  

At the time of another outpatient visit in September 1997, 
she was seen for a complaint of chest pain of 2 weeks' 
duration.  An assessment was made of chest pain.

About six weeks after separation from service, she was seen 
at a service department facility complaining of palpitations.   
She was described as worried about her health.  It was noted 
she "has attacks when she is very anxious."  An assessment 
was made of depression with anxiety.  

In August 1998 she was seen for a complaint of palpitations.  
A psychiatric diagnosis was not made.  

Additional records show that on one occasion in October 1999 
she was seen for complaints that included epigastric pain and 
anxiety.  She reported that she had had similar symptoms a 
year previously, but they had resolved spontaneously. 
Following evaluation she was given an assessment of 
hyperventilation syndrome to be ruled out.

At the time of another outpatient visit to a service 
department facility in December 1999, she complained of heart 
palpitations and a 2-week history of nausea.  Following 
evaluation it was indicated that anxiety was to be ruled out.  

Another outpatient visit at a service department facility in 
December 2000 revealed that she felt nervous and had an upset 
stomach.  She verbalized that she was walking in the store 
and felt tightness.  She also felt nervous.  An assessment 
was made of panic disorder.  

Three days later in December 2000, she was again seen for a 
complaint of feeling nervous off and on at various times for 
a number of months.  It was reported she had been seen 
several times in the past for anxiety, but no medications had 
been given.  She had had increased stress lately and had a 
panic attack the previous week.  The assessment remained 
anxiety disorder.  She was given a prescription of Paxil.

Of record is an undated communication from a physician at the 
Naval Health Clinic at the Naval Hospital, Bremerton, 
Washington.  The individual stated that the veteran had been 
under his care for depression and anxiety.  He provided her 
with medication for the mood disorder.  It was noted she had 
also been seeing a mental health provider.  The physician 
stated he had not received any information from the mental 
health provider as to her progress.  

Reports of various medical visits in 2003, 2004, and 2005 
reveal that she was seen for varying complaints, including 
depression and anxiety.

Of record is a July 2007 statement from an individual with a 
doctorate in education who indicated she was a psychologist 
and had seen the veteran for counseling on periodic occasions 
between April and July 2007.  The veteran's complaints 
included depression, anxiety, panic, and insomnia.  The 
veteran reported to the individual that she had experienced 
both depression and anxiety since before her discharge from 
service in 1998.  She had also had post partum depression in 
September 1998.  It was the individual's opinion that the 
veteran had experienced "significant mental health 
impairments stemming from the time she served in the Army.  
She appears to have suffered from both panic disorder and 
specific phobia for over 12 years but did not recognize these 
symptoms as a mental health disorder."  The psychologist 
opined that the veteran had experienced chronic depression 
since service.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the veteran has a chronic acquired 
psychiatric disorder, diagnosed as chronic depression, that 
is reasonably attributable to her military service.  A 
psychologist stated in 2007 that it was her opinion that the 
veteran's psychiatric disability began in her military 
service.  There is no contrary opinion of record.  While it 
does not appear that the psychologist had access to the 
claims file, the undersigned notes that the veteran was seen 
in service and within weeks of separation from service in 
1998 and on an ongoing basis thereafter for similar symptoms 
that have resulted in her having a current diagnosis of 
depression.  The Board therefore finds it reasonable to 
conclude that the veteran's currently diagnosed psychiatric 
disorder is reasonably associated with her military service.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, diagnosed as depression, is allowed.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


